DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 of Group I in the reply filed on 08/17/2022 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement has failed to present adequate reasoning to support a restriction. This is not found persuasive because there would be an undue burden in examining the original claims together due to the different CPC classifications of each inventive group.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by LOSKE, Pub.No.: DE 102019120087 A1.

Regarding claim 1, LOSKE discloses a method of towing an aircraft comprising: coupling a number of aircraft tow vehicles to main landing gear of an aircraft; and propelling the aircraft using the number of aircraft tow vehicles (Description para.8 : The present invention is based on the essential knowledge that the force required to move the aircraft can be divided by several tow vehicles. For this purpose, each landing gear of the aircraft is coupled to its own tow vehicle. The required force is therefore not only exerted on the nose wheel, but also on the wheels of the main landing gear.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over LOSKE, Pub.No.: DE 102019120087 A1., in view of CLIFTON, Patent No.: US 2987133 A.

Regarding claims 2-4, LOSKE discloses the method of claim 1.
LOSKE is not explicit on “drive shaft of tow vehicle applying force to drive system of wheels/tires”.  However, CLIFTON, US 2987133 A, teaches Apparatus For Moving Aircraft And Other Wheeled Structures On The Ground and discloses,
(claim 2) wherein propelling the aircraft using the number of aircraft tow vehicles comprises propelling a number of wheels of the main landing gear by applying force to a respective driving system of each of the number of wheels or applying force directly to tires of each of the number of wheels (col.2 lines 3-11 (11) “a tow bar assembly wherein means for applying a driving force to one or more wheels of an airplane includes one or more wheels movable between a ground-engaging position serving as a support for and aiding in manipulating and transporting the tow bar assembly, and a position out of contact with the ground for engaging and driving one or more of the airplane landing wheels. & col.4 lines 30-40 (44) “The drive means 8 in the present embodiment of this invention may, as here shown, include a pair of wheels 11 having pneumatic tires 12 thereon and arranged to constitute a wheeled support for the outboard end of the tow bar assembly 1 as well as a means for frictionally driving the airplane wheels 4.”).
(claim 3) wherein propelling the aircraft using the number of aircraft tow vehicles comprises propelling a number of wheels of the main landing gear by applying force to a respective driving system of each of the number of wheels using a respective drive shaft of each aircraft tow vehicle of the number of aircraft tow vehicles (col.3 lines 4-8 (25) FIG. 5 is a fragmentary top plan view, partly in section, showing the means for detachably connecting the tow bar assembly with the motor vehicle; also the drive connection between the drive shaft of the tow bar assembly and a drive shaft on 'the motor vehicle & (34) “one of the bearings for the drive shaft of the tow bar assembly and a spline connection of the sections of the shaft & col.5 lines 55-65 (54) The short drive shaft 42 is coupled to a shaft 47 by means of a universal joint 43, the shaft 47 being driven from suitable selective dual transmission means 50 on the vehicle 3. As schematically shown in FIG. 4, the engine 51 of the vehicle 3, together with a dual selective transmission means 50 may be arranged, operated and controlled in any suitable manner to drive the four wheels 52 of the vehicle or the shafts 47 and 42 for driving the shaft 9 on the tow bar 1, or to drive the wheels 52 and the shafts 47, 42 and 9 at the same time.; ;
.(claim 4) wherein propelling the aircraft using the number of aircraft tow vehicles comprises propelling a number of wheels of the main landing gear by applying force directly to tires of each of the number of wheels using a powered friction wheel of each aircraft tow vehicle of the number of aircraft tow vehicles ((44) The drive means 8 in the present embodiment of this invention may, as here shown, include a pair of wheels 11 having pneumatic tires 12 thereon and arranged to constitute a wheeled support for the outboard end of the tow bar assembly 1 as well as a means for frictionally driving the airplane wheels 4. In this connection it should be noted that one or more of the wheels 11 may be used depending upon the size of the airplane to be moved and the type of landing gear on the airplane.).
CLIFTON teaches that these features are useful in order to provide a novel combined draft and driving assembly, or what may be termed a tow bar or draw bar assembly, adapted to connect a motor vehicle with an airplane so that a friction drive means carried by the assembly and actuated by a shaft driven from the motor vehicle, may be operated to drive one or more of the landing gear wheels of the airplane for moving the airplane on the ground as desired according to the steering of the motor vehicle.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LOSKE, Pub.No.: DE 102019120087 A1., in view of SCHWARZE et al., Pub. No.: DE 102013020337 A1.

Regarding claim 5, LOSKE discloses the method of claim 1. LOSKE is not explicit on “aircraft tow vehicles apply the normal force to the main landing gear”.  
However, SCHWARZE et al., DE 102013020337 A1, teaches Apparatus For Moving Aircraft And Other Wheeled Structures On The Ground and discloses, further comprising:
applying a normal force to the main landing gear of the aircraft by the number of aircraft tow vehicles, and wherein propelling the aircraft using the number of aircraft tow vehicles comprises driving the number of aircraft tow vehicles while the number of aircraft tow vehicles apply the normal force to the main landing gear ([0039] “The engagement arrangement provided by the first tow bar section 44A and the second tow bar section 44B integrates the weight transfer discussed above to effectively transfer a vertical load from the main gear assembly 18B to the aircraft tug 30 to increase traction on the undercarriage 38 to reduce the deadweight requirements for the aircraft tug 30 yet provide sufficient normal force for traction. The first tow bar section 44A and the second tow bar section 44B also permits independent adjustment as discussed above so that the aircraft tug 30 rotates about the axle closest to the main gear assembly 18B after engagement to increase force on the driven wheels 42 and lift the far, steerable wheels 40 and to reduce a yaw force from potential transfer to the main gear assembly 18B.).
SCHWARZE et al. teaches that these features are useful in order to provide increasing efficiency of an aircraft in ground-level operation and thus to improve its economic and performance-based exhaustion in the best possible sense, and to increase its reliability and tipping stability (see Abstract and para.17).

Claims 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over LOSKE, Pub.No.: DE 102019120087 A1., in view of Andres et al., Pub. No.: US 20110073388 A11.

Regarding claims 6 & 8, LOSKE discloses the method of claim 1. 
(claim 6) LOSKE is not explicit on “tow vehicles comprises turning the aircraft by operating the tow vehicles in concert”. However, Andres et al., US 20110073388 A1, teaches AIRCRAFT TUG and discloses, wherein propelling the aircraft using the number of aircraft tow vehicles comprises turning the aircraft by operating the number of aircraft tow vehicles in concert ([0018] A remotely operated aircraft tug 30A is coupled to each main gear assembly 18B in a push arrangement. That is, the remotely operated aircraft tug 30A may attach aft of the main gear 18B to essentially push the aircraft 10 and provide the motive force therefore when not under aircraft engine power. Alternatively, the remotely operated aircraft tug 30A may attach forward of the main gear 18B to essentially pull the aircraft 10 and provide the motive force therefore when not under aircraft engine power. [0021] The control module 34 provides for operation of the aircraft tug 30A through wireless communication with a remote control source 20. The remote control source 20 may be integrated into the aircraft 10 for use by an aircrew 22, integrated into a fixed airport installation 24 for automated taxi operations, or may be a hand held system for use by a ground crew 26. The aircraft 10 may be steered by the aircrew 22 through the aircraft flight controls 28, autonomously through the fixed airport installation 24, by the off-board ground crew 26 or combinations thereof. For example, the aircraft tugs 30A may be autonomously positioned for attachment to each main gear assembly 18B within a taxiway area A, controlled by the aircrew 22 within a designated area B, then positioned within an embark/disembark area C by the groundcrew 26 (FIG. 3). It should be understood that various methodologies for control and operations may alternatively or additionally be provided. & [0029] Whereas the tow bar 44 is attached to the main gear assembly 18B, the motive force may alternatively or additionally be communicated directly through the drive drum 48. The steerable wheels 40 and the driven wheels 42 permit controlled independent movement of the aircraft tug 30A when not attached to the main gear assemblies 18B. When attached to the main gear assembly 18B, the drive drum 48 may alternatively or additionally be rotated to rotate the main gear tires 18T and thus move the aircraft 10. The extended tow bar 44 and chassis 36 readily operate as a counterbalance for power transfer to the drive drum 48. & [0032] Power for ground operation of aircraft environmental control system, lighting, hydraulic electric motor pumps, communication, navigation, lavatory operation, engine start and other requirements may thus be provided by the aircraft tug 30. The aircraft APU thus need not be operated at airports where such aircraft tugs 30 are provided--typically the busiest and thus the highest emission airports. Minimal additional aircraft weight is required for the aircraft ground electric power connection 18E. Maintenance of the aircraft tug and ground power system is on a per aircraft tug basis and will thereby not impact aircraft availability.).
(claim 8) LOSKE is not explicit on “autonomously driving tow vehicles to the/away from the aircraft prior to coupling/uncoupling the tow vehicles to/from the main landing gear of the aircraft.”. However Andres et al., US 20110073388 A1, teaches AIRCRAFT TUG and discloses; further comprising: autonomously driving the number of aircraft tow vehicles to the aircraft prior to coupling the number of aircraft tow vehicles to the main landing gear of the aircraft. uncoupling the number of aircraft tow vehicles from the main landing gear of the aircraft after propelling the aircraft using the number of aircraft tow vehicles; and autonomously driving the number of aircraft tow vehicles away from the aircraft ([0021] The control module 34 provides for operation of the aircraft tug 30A through wireless communication with a remote control source 20...The aircraft 10 may be steered by the aircrew 22 through the aircraft flight controls 28, autonomously through the fixed airport installation 24, by the off-board ground crew 26 or combinations thereof. For example, the aircraft tugs 30A may be autonomously positioned for attachment to each main gear assembly 18B within a taxiway area A, controlled by the aircrew 22 within a designated area B, then positioned within an embark/disembark area C by the groundcrew 26 (FIG. 3). It should be understood that various methodologies for control and operations may alternatively or additionally be provided. & [0040] Referring to FIG. 9, when the aircraft 10 lands and reaches the taxiway area A, the aircraft tugs 30A assigned by the fixed airport installation 24 or other system are autonomously positioned and attach to each main gear assembly 18B. The aircraft tugs then signal that control is transferred to the aircrew 22 to provide the motive force to move the aircraft 10 within the designated area B. The aircrew may then shut down the aircraft engines. When the aircraft 10 reaches an embark/disembark area C, the aircraft 10 may be finally positioned by the groundcrew 26, the aircrew 22, or autonomously through the fixed airport installation 24. That is, control of the aircraft tugs may be handed off from the aircrew 22 to the ground crew 26 or another local system to autonomously position the aircraft 10. & [0041] Referring to FIG. 10, from the embark/disembark area C, the procedure is essentially reversed so that once pushback occurs, control of the aircraft tugs may be handed off from the ground crew 26 or the local system to the aircrew 22 to permit the aircrew 22 to taxi out to the designated departure runway. When the aircrew 22 reaches a desired location off the departure runway such as the taxiway area A, the aircrew 22 may start engines and perform a preflight check. Once complete, the aircrew 22 will then signal for the aircraft tugs to detach. The aircraft tugs may then autonomously return to the designated aircraft tug staging area TS (FIG. 3) at which the aircraft tug may recharge if need be. It should be understood that various methodologies for control and operations may alternatively or additionally be provided to include for example, that the tug 30 is driven manually under some circumstances.).
Andres et al. teaches that these features are useful in order to provide a method of taxiing an aircraft  autonomously selectively attaching a multiple of aircraft tugs to a respective multiple of aircraft main landing gear assemblies; and remotely controlling the multiple of aircraft tugs to taxi the aircraft. Also to provide an aircraft tug with a tow bar which extends from a chassis, the tow bar operable to autonomously selectively attach with an aircraft main landing gear assembly and transfer electrical power therebetween (see Abstract and para.[0005]).).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LOSKE, Pub.No.: DE 102019120087 A1., in view of Andres et al., Pub. No.: US 20110073388 A1 , and further in view of ZIV-AV, Pub. No.: US 20100314180 A1.

Regarding claim 7, LOSKE discloses the method of claim 6. LOSKE is not explicit on “castering tow vehicles while stabilizing using a respective steering system of the tow vehicles.”. However, ZIV-AV, US 20100314180 A1, teaches MOBILIZING APPARATUS FOR AIRPLANES, and discloses, 
wherein turning the aircraft comprises castering the number of aircraft tow vehicles while stabilizing the number of aircraft tow vehicles using a respective steering system of each of the number of aircraft tow vehicles ( [0010] “the mobilizing apparatus further comprises at least one front wheel. Preferably, the at least one front wheel is a caster wheel. The term "caster wheel" as used herein and throughout the specification and claims, is used to denote a wheel that may be moved in any direction without affecting the direction at which the mobilizing apparatus itself is moving.& [0022] The mobilizing vehicle may further comprise one or more front wheels, which are typically caster wheels used primarily to provide required stability for the mobilizing vehicle while being driven.).
ZIV-AV teaches that these features are useful in order to provide a mobilizing apparatus  for moving an airplane positioned on the ground,  the mobilizing apparatus main wheels are positioned essentially parallel to the respective airplane central wheels upon engaging the mobilizing apparatus to the airplane to be moved (See abstract & para.[0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Douglass; Daniel B.	US 20210016898 A1	AIRCRAFT TOW POINT
GULLI; Christian et al.	US 20190308749 A1	SYSTEM FOR TOWING AN AIRCRAFT
HELLIWELL JAMES OLIVER et al.	WO 2018206983 A1	SHUNT DEVICE
Katsumata; Shin et al.	US 20110073706 A1	AIRCRAFT TUG
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665